Exhibit 10.1

INLAND NORTHWEST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is made
and entered into this 29th day of August, 2008, to be effective, however, as of
January 1, 2008, by and between INLAND NORTHWEST BANK, a Washington-state
chartered commercial bank having a place of business at 421 West Riverside
Avenue, Spokane, Washington 99201 (the “Bank”), and RANDALL L. FEWEL, an
individual residing at 1828 W. Riverside Ave., Unit 101, Spokane, WA 99201 (the
“Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Bank,
under Generally Accepted Accounting Principles (“GAAP”), for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen, the method must be consistently applied.

 

1.2 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5 “Change in Control” means a change in the ownership or effective control of
the Bank, or in the ownership of a substantial portion of the assets of the
Bank, as such change is defined in Code Section 409A.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date of this Agreement.

 

1.7

“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than

 

1



--------------------------------------------------------------------------------

 

twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
or directors of the Bank. Medical determination of disability may be made by
either the Social Security Administration or by the provider of an accident or
health plan covering employees or directors of the Bank, provided that the
definition of “disability” applied under such insurance program complies with
the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, the Plan Administrator, in its discretion, may adjust the Discount Rate
to maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.

 

1.9 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs (i) following a Change in
Control; (ii) due to death, (iii) Termination for Cause, or (iv) Disability.

 

1.10 “Effective Date” means January 1, 2008.

 

1.11 “Employment Agreement” means the Employment Agreement between the Bank and
the Executive effective January 8, 2003, as it may be amended from time to time.

 

1.12 “Normal Retirement Age” means the Executive attaining age sixty five (65).

 

1.13 “Normal Retirement Date” means the Executive attaining the Normal
Retirement Age.

 

1.14 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.15 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.16 “Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death. Whether a Separation from
Service takes place is determined in accordance with the requirements of Code
Section 409A based on the facts and circumstances surrounding the termination of
the Executive’s employment and whether the Bank and the Executive intended for
the Executive to provide significant services for the Bank following such
termination. A Separation from Service will not have occurred if:

 

  (a) the Executive continues to provide services as an employee of the Bank at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or

 

  (b) the Executive continues to provide services to the Bank in a capacity
other than as an employee of the Bank at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three (3) full calendar years of employment (or if employed less than
three (3) years, such lesser period) and the annual remuneration for such
services is fifty percent (50%) or more of the average annual remuneration
earned during the final three (3) full calendar years of employment (or if less,
such lesser period).

 

2



--------------------------------------------------------------------------------

The Executive’s employment relationship will be treated as continuing intact
while the Executive is on military leave, sick leave or other bona fide leave of
absence if the period of such leave of absence does not exceed six (6) months,
or if longer, so long as the Executive’s right to reemployment with the Bank is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and there is no right to reemployment, a Separation from Service will
be deemed to have occurred as of the first date immediately following such six
(6) month period.

 

1.17 “Specified Employee” means a key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of the Bank if any stock
of the Bank or any entity required to be aggregated with the Bank under
Section 414(b) or Section 414(c) of the Code is publicly traded on an
established securities market or otherwise, as determined by the Plan
Administrator based on the twelve (12) month period ending each December 31 (the
“identification period”). If the Executive is determined to be a Specified
Employee for an identification period, the Executive shall be treated as a
Specified Employee for purposes of this Agreement during the twelve (12) month
period that begins on the first day of the fourth month following the close of
the identification period.

 

1.18 “Termination for Cause” means Separation from Service resulting from the
termination of the Executive’s employment for Cause as defined in the
Executive’s Employment Agreement.

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
Forty-Eight Thousand Dollars ($48,000).

 

  2.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following the Executive attaining Normal Retirement Age. The
annual benefit shall be distributed to the Executive for one hundred twenty
(120) consecutive months.

 

2.2 Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Accrual
Balance determined as of the end of the month preceding Separation from Service.

 

  2.2.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum as soon as administratively practicable following
Separation from Service.

 

2.3 Disability Benefit. If the Executive experiences a Disability which results
in a Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

3



--------------------------------------------------------------------------------

  2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Accrual
Balance determined as of the end of the month preceding Separation from Service.

 

  2.3.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum as soon as administratively practicable following
Separation from Service.

 

2.4 Change in Control Benefit. If a Change in Control occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

  2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the net present
value of the Normal Retirement Benefit set forth at Section 2.1.1 as of the date
of the Change in Control using the Discount Rate.

 

  2.4.2 Distribution of Benefit. The Bank shall distribute the benefit
calculated in Section 2.4.1 to the Executive in a lump sum as soon as
administratively practicable following the Change in Control.

 

  2.4.3 Assumption of Agreement. Anything in this Agreement to the contrary
notwithstanding, in the event of a Change in Control and to the extent permitted
by applicable law, any surviving corporation may assume this Agreement. To the
extent the surviving corporation assumes this Agreement, the Executive will not
be entitled to any payments under this Section 2.4.

 

  2.4.4 280G Limits. Anything in this Agreement to the contrary notwithstanding,
in the event that the Bank’s independent public accountants determine that any
payment by the Bank to or for the benefit of the Executive, whether paid or
payable pursuant to the terms of this Agreement or pursuant to any other
agreement, would be nondeductible by the Bank for federal income tax purposes
because of Section 280G of the Code, then the amount payable to or for the
benefit of the Executive pursuant to this Agreement shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 2.4.4, the
“Reduced Amount” shall be the amount which maximizes the amount payable without
causing the payment to be nondeductible by the Bank because of Section 280G of
the Code.

 

2.5 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service, the provisions of this Section 2.5 shall
govern all distributions hereunder other than the distributions under
Section 2.1. Benefit distributions other than the distributions under
Section 2.1 that are made due to a Separation from Service occurring while the
Executive is a Specified Employee shall not be made during the first six
(6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following the Separation from Service. All subsequent distributions shall be
paid in the manner specified.

 

2.6 Distributions Upon Income Inclusion Under Code Section 409A. If any amount
is required to be included in income by the Executive prior to receipt due to a
failure of this Agreement to meet the requirements of Code Section 409A, the
Executive may petition the Plan Administrator for a distribution of that portion
of the amount the Bank has accrued with respect to the Bank’s obligations
hereunder that is required to be included in the Executive’s income. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Bank shall distribute to the Executive immediately available funds in an amount
equal to the portion of the amount the Bank has accrued with respect to the
Bank’s obligations hereunder required to be included in income as a result of
the failure of this Agreement to meet the requirements of Code Section 409A,
within ninety (90) days. Such a distribution shall affect and reduce the
Executive’s benefits to be paid under this Agreement.

 

4



--------------------------------------------------------------------------------

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (c) must take effect not less than twelve (12) months after the amendment is
made.

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies prior to attaining Normal
Retirement Age, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of any
benefit under Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the Accrual
Balance determined as of the end of the month preceding the Executive’s death.

 

  3.1.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in a lump sum as soon as administratively practicable following
receipt by the Bank of the Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits to which the
Executive was entitled prior to death, except that the benefit distributions
shall commence as soon as administratively practicable following receipt by the
Bank of the Executive’s death certificate.

Article 4

Beneficiaries

 

4.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Bank in which the Executive participates.

 

5



--------------------------------------------------------------------------------

4.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated due to a Termination for
Cause.

 

5.2 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 

5.3 Noncompetition Forfeiture. During the term that any benefits are payable
under this Agreement, if the Executive directly or indirectly, as principal,
agent, officer, director, employee, consultant or otherwise, alone or in
association with any other person, firm, corporation or other business
organization carries on or is engaged in, concerned or takes part in, or renders
services to any firm, corporation, or other business organization which is in
direct competition with the Bank or its successor, in a business area within a
radius of one hundred (100) miles from the Bank’s headquarters in Spokane,
Washington, the Executive shall forfeit any nondistributed benefits under this
Agreement.

 

6



--------------------------------------------------------------------------------

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the death, Disability or
Separation from Service of the Executive, and such other pertinent information
as the Plan Administrator may reasonably require.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation - Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by

 

7



--------------------------------------------------------------------------------

 

notifying the claimant in writing, prior to the end of the initial ninety
(90) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1 Initiation - Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions - Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

8



--------------------------------------------------------------------------------

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Accrual Balance as of the date this Agreement is terminated if the termination
of this Agreement occurs prior to the Executive attaining Normal Retirement Age.
If the date this Agreement is terminated occurs after the Executive attains
Normal Retirement Age, the benefit shall be the net present value of the
remaining payments based on the Discount Rate as of the date the Agreement is
terminated. Except as provided in Section 8.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and further provided
that all the Bank’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of such termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

9



--------------------------------------------------------------------------------

  (c) Upon the Bank’s termination of this and all other nonaccount balance plans
(as referenced in Code Section 409A), provided that all distributions are made
no earlier than twelve (12) months and no later than twenty-four (24) months
following such termination, and the Bank does not adopt any new nonaccount
balance plans for a minimum of five (5) years following the date of such
termination;

the Bank may distribute the Accrual Balance, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3 Nontransferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of Washington, except to the extent preempted by the laws
of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

10



--------------------------------------------------------------------------------

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

9.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.13 Notice. Any notice given or election made under this Agreement must be in
writing and delivered or mailed by certified mail, to the Bank or to the
Executive or Beneficiary as appropriate. The Bank will prescribe the form on
which any notice or election under this Agreement is to be given or made by the
Executive or Beneficiary. Any notice or election will be deemed given as of the
date of delivery, or if given by certified mail, as of three (3) business days
after mailing.

 

9.14 Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).

 

9.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE     INLAND NORTHWEST BANK   /s/ Randall L. Fewel     /s/ William E.
Shelby   Randall L. Fewel     By:   William E. Shelby       Its:   Chairman of
the Board

 

11